JONES, JUDGE:
This claim is for damages in the amount of $5,000.00 to property owned by the claimants, Ernest L. White and Florence White, situate on the west side of State Route No. 2, approximately one and one-half miles south of New Martinsville, in Wetzel County. The subject property lies between lands now or formerly owned by William C. Mclver and Wilma L. Mclver, and Earnest R. White and Jo Ann White, respectively, who had similar claims against the respondent founded upon the same failure to prevent or correct the slippage of a landfill negligently constructed and maintained by the respondent adjacent to these properties. The Mclver and White cases were decided by the Court in October 1973, the claims being allowed and awards made to the claimants. William C. McIver et al. vs. Department of Highways and Earnest R. White et al. vs. Department of Highways, 10 Ct. Cl. 23. Pilings were installed in the summer of 1971 in an effort to stop the slide, and the primary issue in this case is whether the slippage continued after that time.
A written Stipulation has been filed wherein it is stipulated and agreed by and between the' claimants and the respondent that- the slippage has persisted and that beginning in 1971 and continuing thereafter the claimants’ land has been damaged thereby. The parties further stipulated that the sum of $2,500.00 is a fair and reasonable valuation of the damages sustained by the claimants. Based on statements of counsel and the Court’s own knowledge of the background and basis of this claim, the Court accepts and approves the Stipulation, and hereby awards the claimants, Ernest L. White and Florence White, the sum of $2,500.00.
Award of $2,500.00.